                                                           LAW OFFICES

                                            ARENSON, DITTMAR & KARBAN
                                                       200 PARK AVENUE
                                                          SUIT E 1700
                                                                                                              6/29/2021
                                                     NEW YORK, N.Y. 10166
   F A C S I MI L E                                                                                            TELEPHONE
(212) 6 8 2 - 0 2 7 8                                                                                       (212) 490-3600




              June 28, 2021

              VIA ECF
              Hon. Robert W. Lehrburger
              United States District Court
              Southern District of New York
              500 Pearl Street
              New York, New York 10007

                                     Re:    Hilaire, et al. v. Underwest Westside Operating Corp., et al.
                                            Docket No.: 19-cv-3169 (PAE)(RWL)
              Dear Judge Lehrburger:

                      We represent Plaintiffs in the above-referenced FLSA/NYLL collective/class action. I
              write jointly with the consent of counsel for the defendants to respectfully request an extension of
              time until July 13, 2021 for the parties to file a joint motion for preliminary approval of their
              anticipated class-wide settlement agreement. This is the parties’ second request for such an
              extension of time.

                      The parties reached a settlement in principle following extensive mediation efforts on April
              30, 2021. While the parties’ efforts to finalize the details of the settlement have continued to
              progress, they have been impeded by the difficulty Defendants have met in attempting to access
              their payroll records, as the car wash was closed on June 2, 2019 and the payroll company has not
              cooperated with its former client. The defendants have therefore had to digitize the hard copies of
              records in its possession, which has delayed the process of determining the number of class
              members and the number of weeks worked during the class period. The defendants anticipate
              having the required information ready this week, at which point the parties should be able to
              finalize the details of the settlement and the motion.

                      The parties again thank the Court for providing them with the time necessary to complete
              this process.
Honorable Robert W. Lehrburger
June 28, 2021
Page 2 of 2



                                 Respectfully,




                                 Steven Arenson
cc: Nils C. Shillito (via ECF)




                                       6/29/2021
